DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The objection to claim 18 made 12/21/2021 has been withdrawn due to the amendments made by the applicant.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 3/23/2022, with respect to the rejection(s) of claim(s) 1, 9, and 14 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maguire et al. US PG Pub [2003/0125726] in view of Belden et al. US PG Pub [20020072737], and further in view of Malewicz et al. US PG Pub [2007/0203562].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. US PG Pub [2003/0125726] in view of Belden et al. US PG Pub [20020072737], and further in view of Malewicz et al. US PG Pub [2007/0203562].
	With respect to Claim 1, Maguire discloses: (Figure 16A) A delivery cable (assembly 1600) for delivering a medical device (ablation element, [0012]), the delivery cable comprising: a flexible inner core (guidewire 1602); an outer…[member] (catheter body 1610,) surrounding at least a portion of the flexible inner core (See Figure 16A)…; and a pull wire (pull wire 1627) disposed between the flexible inner core and the outer coil configured to deflect a distal deflectable portion of the delivery cable upon manipulation thereof (See Figure 16A) (…an actuating assembly incorporating pull wire 1667 is used to adjust the elongated member 1625 between shapes. (Examiner understands that because the inner core is capable of shifting between shapes it is considered a flexible core; see [0025] of applicant’s specification.) Pull wire 1627 is secured to tip 1626 distally of elongated member 1625 and extends proximally along the side of elongated member 1625 and further through port 1618 where it is slideably engaged within a passageway (not shown) along catheter body 1610, terminating along the proximal end portion of catheter body 1610, where it may be manipulated…the distal end 1626 of elongated member 1625 is also secured to tip 1619, pulling pull wire 1627 relative to catheter body 1610 longitudinally collapses distal end 1626 toward proximal end 1624 along pull wire 1627 and thereby deflects elongated member 1625 radially outwardly from the catheter assembly, [0232]).
	Maguire fails to teach: wherein the flexible inner core is rotatable within and relative to the outer member.
	Within the same field of devices used to navigate cardio vasculature, Belden teaches: (Delivery cable, 20; flexible inner core, 20; outer coil, tubing 21; pull wire, deflection wire 23; Figure 3A; a system and method for placing one or more implantable cardiac leads within a coronary artery or cardiac vein, [0002]) wherein the flexible inner core (20) (Examiner interprets 20 as the structural equivalent to the guidewire of Maguire) is rotatable within and relative to the outer [member] (…lumen of plug 34 is large enough to allow the guidewire to rotate independently of the plug, [0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable of Maguire with the rotatable inner core/guidewire of Belden, for the purpose of allowing the inner core/guidewire to be readily steered through the cardiac vasculature, [Belden, 0058].
	Maguire as modified by Belden fail to disclose: the outer member is a outer coil. (Maguire in combination to Belden disclose an outer member). 
	Within the same field of vasculature delivery systems, Malewicz teaches: (Figures 8 and 9; Bifurcation stent delivery systems are particularly useful for treating vessel bifurcations, [0023]) having an outer coil (helical coil 24) on a catheter (catheter 12 or 14) that lays over a guidewire (…catheter assemblies configured for use with multiple guidewires, [0002]; helical coil can also be easily mounted to an outer surface of a cylindrical member such as the main and side catheter branches 12, 14. A helical coil can be embedded in a catheter branch, [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable and rotatable core of Maguire in combination with Belden to have the outer coil of Malewicz for the purpose of a helical coil can provide for flexibility in a lateral direction relative to an axis of the catheter… so that the catheter…maintains its ability to navigate through a vessel to a vessel treatment sight, [Malewicz, 0054]. 
	With respect to Claim 2, as discussed above, it would have been obvious to use the rotatable core of Belden in the delivery cable of Maguire. Thus, Maguire as modified by Belden and further modified by Malewicz further discloses: The delivery cable of claim 1, wherein the pull wire (1627, Maguire) is coupled to the outer coil (See Malewicz, coil 24) (Examiner understands that due to the combination made with Maguire’s delivery cable as modified by Belden’s rotatable core and further modieified with the helical coil of Malewicz, the combination would meet the limitations of the claim as the outer catheter attached to the inner core with a pull wire would be replaced with a coil that is attached with a pull wire to the inner core).
	With respect to Claim 9, Maguire discloses: (Figure 16A) A delivery device (assembly 1600) for delivering a medical device (ablation element, 1625) to a target site, the delivery device comprising: an outer sheath (FIG. 16A shows circumferential ablation member with an elongated ablation element along an elongated body…which is adapted to be delivered through a delivery sheath into a left atrium); and a delivery cable positioned within the outer sheath and movable along a longitudinal axis with respect to the outer sheath, the delivery cable comprising: a flexible inner core (guidewire 1602); an outer…[member] (catheter 1610) surrounding at least a portion of the flexible inner core (See Figure 16A),…; and a pull wire (pull wire 1627) disposed between the flexible inner core and the outer ….[member] (See Figure 16A), the pull wire configured to deflect a distal deflectable portion of the delivery cable upon manipulation thereof (…an actuating assembly incorporating pull wire 1667 is used to adjust the elongated member 1625 between shapes. (Examiner understands that because the inner core is capable of shifting between shapes it is considered a flexible core; see [0025] of applicant’s specification.) Pull wire 1627 is secured to tip 1626 distally of elongated member 1625 and extends proximally along the side of elongated member 1625 and further through port 1618 where it is slideably engaged within a passageway (not shown) along catheter body 1610, terminating along the proximal end portion of catheter body 1610, where it may be manipulated…the distal end 1626 of elongated member 1625 is also secured to tip 1619, pulling pull wire 1627 relative to catheter body 1610 longitudinally collapses distal end 1626 toward proximal end 1624 along pull wire 1627 and thereby deflects elongated member 1625 radially outwardly from the catheter assembly, [0232]).
	Maguire fails to disclose: wherein the flexible inner core is rotatable within and relative to the outer member and wherein the outer member is an outer coil.
	Within the same field of devices used to navigate cardio vasculature, Belden teaches: (Delivery cable, 20; flexible inner core, 20; outer coil, tubing 21; pull wire, deflection wire 23; Figure 3A; a system and method for placing one or more implantable cardiac leads within a coronary artery or cardiac vein, [0002]) wherein the flexible inner core (20) (Examiner interprets 20 as the structural equivalent to the guidewire of Maguire) is rotatable within and relative to the outer member (…lumen of plug 34 is large enough to allow the guidewire to rotate independently of the plug, [0058]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable of Maguire with the rotatable inner core/guidewire of Belden, for the purpose of allowing the inner core/guidewire to be readily steered through the cardiac vasculature, [Belden, 0058].
	Maguire as modified by Belden fail to disclose: the outer member is an outer coil.
	Within the same field of vasculature delivery systems, Malewicz teaches: (Figures 8 and 9; Bifurcation stent delivery systems are particularly useful for treating vessel bifurcations, [0023]) an outer coil (helical coil 24) surrounding at least a portion of the flexible inner core (guidewires) wherein the outer member is an outer coil (…catheter assemblies configured for use with multiple guidewires, [0002]; helical coil can also be easily mounted to an outer surface of a cylindrical member such as the main and side catheter branches 12, 14. A helical coil can be embedded in a catheter branch, [0054]). Examiner understands that it would be obvious to replace an outer member surrounding a guidewire that requires a coil with an alternative coiled catheter that is for use with a guidewire to increase flexibility and mobility of delivery wires during delivery. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable and rotatable core of Maguire in combination with Belden to have the outer coil of Malewicz for the purpose of a helical coil can provide for flexibility in a lateral direction relative to an axis of the catheter…so that the catheter…maintains its ability to navigate through a vessel to a vessel treatment sight, [Malewicz, 0054]. 
	With respect to Claim 14, Maguire discloses: A method of manufacturing a delivery cable (assembly 1600), the method comprising: (Figure 16A) providing a flexible inner core (guidewire 1602); inserting the flexible inner core at least partially into an outer… [member] (See Figure 16A) (catheter 1610); inserting a pull wire (pull wire 1627) between the flexible inner core and the outer…[member] (…an actuating assembly incorporating pull wire 1667 is used to adjust the elongated member 1625 between shapes. (Examiner understands that because the inner core is capable of shifting between shapes it is considered a flexible core; see [0025] of applicant’s specification.); and coupling the pull wire to the outer…[member] (Pull wire 1627 is secured to tip 1626 distally of elongated member 1625 and extends proximally along the side of elongated member 1625 and further through port 1618 where it is slideably engaged within a passageway (not shown) along catheter body 1610, terminating along the proximal end portion of catheter body 1610, where it may be manipulated…the distal end 1626 of elongated member 1625 is also secured to tip 1619, pulling pull wire 1627 relative to catheter body 1610 longitudinally collapses distal end 1626 toward proximal end 1624 along pull wire 1627 and thereby deflects elongated member 1625 radially outwardly from the catheter assembly, [0232]).
	Maguire fails to disclose: wherein the flexible core is rotatable within and relative to the outer coil and the pullwire is coupled to an outer coil.
	Within the same field of devices used to navigate cardio vasculature, Belden teaches: (Delivery cable, 20; flexible inner core, 20; outer coil, tubing 21; pull wire, deflection wire 23; Figure 3A; a system and method for placing one or more implantable cardiac leads within a coronary artery or cardiac vein, [0002]) wherein the flexible core (20) (Examiner interprets 20 as the structural equivalent to the guidewire of Maguire) is rotatable within and relative to the outer member (…lumen of plug 34 is large enough to allow the guidewire to rotate independently of the plug, [0058]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable of Maguire with the rotatable inner core/guidewire of Belden, for the purpose of allowing the inner core/guidewire to be readily steered through the cardiac vasculature, [Belden, 0058].
Maguire as modified by Belden fails to disclose: wherein the outer member is an outer coil.
	Within the same field of vasculature delivery systems, Malewicz teaches: (Figures 8 and 9; Bifurcation stent delivery systems are particularly useful for treating vessel bifurcations, [0023]) wherein the outer member is an outer coil (helical coil 24) (…catheter assemblies configured for use with multiple guidewires, [0002]; helical coil can also be easily mounted to an outer surface of a cylindrical member such as the main and side catheter branches 12, 14. A helical coil can be embedded in a catheter branch, [0054]). Examiner understands that it would be obvious to replace an outer member surrounding a guidewire that requires a coil with an alternative coiled catheter that is for use with a guidewire to increase flexibility and mobility of delivery wires during delivery.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery cable and rotatable core of Maguire in combination with Belden to have the outer coil of Malewicz for the purpose of a helical coil can provide for flexibility in a lateral direction relative to an axis of the catheter…so that the catheter…maintains its ability to navigate through a vessel to a vessel treatment sight, [Malewicz, 0054]. 
		
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. US PG Pub [2003/0125726] in view of Belden et al. US PG Pub [20020072737], and further in view of Malewicz et al. US PG Pub [2007/0203562] as applied above to claim 9 and further in view of Olson et al. [WO2017/223053].
With respect to Claim 10, the combination discloses: The delivery device of claim 9.
The combination fails to disclose: further comprising a handle assembly coupled to a proximal end of the delivery cable, wherein the handle assembly comprises a deflection control coupled to a proximal end of the pull wire, wherein manipulation of the deflection control increases tension in the pull wire to deflect the distal deflectable portion of the delivery cable.
Within the same field of cables for delivery, Olson discloses: (See Figure 1) further comprising a handle assembly (102) coupled to a proximal end of the delivery cable (...handle assembly 102 at a proximal end 104 and a steerable sheath 106 extending to a distal end 108 of steerable introducer 100, [0018]), wherein the handle assembly comprises a deflection control (operator of introducer 100) coupled to a proximal end of the pull wire (Deflectable portion 116 is configured to be controllably deflectable by an operator of introducer 100 using pull wires (not shown in FIG. 1) extending through steerable sheath 106 from deflectable portion 116 to handle assembly 102, [0019]), wherein manipulation of the deflection control increases tension in the pull wire to deflect the distal deflectable portion of the delivery cable (…applying tension to one of first pull wires 220 causes deflectable portion 116 to deflect within first plane 224 in the direction of the tensioned first pull wire 220 ... Applying tension to the other first pull wire 220 causes deflectable portion 116 to deflect within plane first 224 in the direction of the other first pull wire 220...applying equal tension to one of first pull wires 220 and one of second pull wires 222 will cause a deflection of deflectable portion 116 to a point along a plane angled approximately forty-five degrees to first plane 224 and second plane 226, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery device of Maguire as modified by Belden and further modified by Malewicz with the coupled handle assembly with deflection control of the deflectable portion of the delivery cable of Olson, for the purpose of guiding or steering steerable sheath 106 during procedures, [Olson, 0018].
With respect to Claim 20, the combination discloses: The method of claim 14.
The combination fails to disclose: further comprising: coupling a handle assembly to a proximal end of the delivery cable, wherein the handle assembly includes a deflection control; and coupling a proximal end of the pull wire to the deflection control.
Within the same field of cables for delivery, Olson discloses: (See Figure 1) further comprising: coupling a handle assembly (102) to a proximal end of the delivery cable (...handle assembly 102 at a proximal end 104 and a steerable sheath 106 extending to a distal end 108 of steerable introducer 100, [0018]), wherein the handle assembly includes a deflection control (operator of introducer 100); and coupling a proximal end of the pull wire to the deflection control (Deflectable portion 116 is configured to be controllably deflectable by an operator of introducer 100 using pull wires (not shown in FIG. 1) extending through steerable sheath 106 from deflectable portion 116 to handle assembly 102, [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery device of Maguire as modified by Belden and further modified by Malewicz with the coupled handle assembly with deflection control of the deflectable portion of the delivery cable of Olson, for the purpose of guiding or steering steerable sheath 106 during procedures, [Olson, 0018].

Allowable Subject Matter
Claims 3-8, 11-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3-8, 11-13, and 15-19, the prior art record fails to disclose a delivery cable comprising an endscrew coupled to a distal end of the flexible inner core and configured to engage the medical device, wherein the endscrew includes a threaded portion for engaging the medical device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771